FILED
                           NOT FOR PUBLICATION                                AUG 15 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 09-10333

              Plaintiff - Appellee,              D.C. No. 2:06-cr-00468-EJG-1

  v.
                                                 MEMORANDUM*
SHAKARA THOMAS CARTER,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of California
                 Edward J. Garcia, Senior District Judge, Presiding

                           Submitted August 11, 2011**
                             San Francisco, California

Before: O’SCANNLAIN, GRABER, and BEA, Circuit Judges.

       Defendant Shakara Thomas Carter seeks to appeal from the district court’s

entry of judgment. Reviewing Defendant’s unpreserved objection for plain error,

United States v. Dominguez Benitez, 542 U.S. 74, 76 (2004), we affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      The district court erred by failing to advise Defendant of some of his trial

rights, as required by Federal Rule of Criminal Procedure 11(b)(1)(E). But that

error did not affect Defendant’s substantial rights. We have reviewed the entire

record, and we conclude that Defendant has not shown that there is a reasonable

probability that he would not have pleaded guilty. See Dominguez Benitez, 542

U.S. at 76 (holding that "a defendant is obliged to show a reasonable probability

that, but for the error, he would not have entered the plea").

      Because Defendant waived his right to appeal in the plea agreement, he may

not appeal his sentence. See United States v. Portillo-Cano, 192 F.3d 1246, 1250

(9th Cir. 1999) (holding that "waivers of appeal must stand or fall with the

agreement of which they are a part" (internal quotation marks omitted)).

      AFFIRMED.




                                          2